Case 1:18-cr-00236-RM Document123 Filed 11/05/18 USDC Colorado Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
' FOR THE DISTRICT OF COLORADO

Criminal Case No. 18-cr-00236-RM-03
UNITED STATES OF AMERICA,

Plaintiff

3. CHRISTOPHER JOSHUA CHAVEZ,

Defendant

 

PLEA AGREEMENT

 

iw

The United States of America, by and through its undersigned Assistant United
States Attorney for the District of Colorado, and the defendant, Christopher Joshua
Chavez, personally and by and through counsel, AFPD Shira Kieval, hereby submit the
following plea agreement pursuant to the provisions of D.C.COLO.LCrR 11.1.

I. AGREEMENT

A. The defendant agrees to plead guilty to Counts Ten and Eleven of the
Superseding Indictment. The Government agrees that it will dismiss with prejudice
Count One of the Superseding Indictment at the conclusion of a sentencing hearing
during which the Court accepts this plea agreement of the parties. The defendant also
agrees to forfeit his interest, if any, in all of the items listed in the forfeiture allegation of
the Superseding Indictment.

B. In exchange for the defendant's plea of guilty, the United States agrees to:
(1) recommend that the Court give the defendant full credit for acceptance of
responsibility per U.S.S.G. §3E1.1, unless the defendant.engages in conduct that

qualifies for the obstruction of justice enhancement under §3C1.1 and §3E1.1,
1

Court’s Exhibit

1

 
Case 1:18-cr-00236-RM Document123 Filed 11/05/18 USDC Colorado Pagé 2 of 13

commentary (application note 4) between the time of his guilty plea and sentencing; and
(2) recommend a sentence at the mandatory minimum statutory sentence for the two
counts of conviction, that is 15 years or 180 months.

C. | The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal
the sentence, including the manner in which that sentence is determined.
Understanding this, and in exchange for the concessions made by the Government in
this agreement, the defendant knowingly and voluntarily waives the right to appeal any
matter in connection with this prosecution, conviction, or sentence unless it meets one
of the following criteria: (1) the sentence exceeds the maximum penalties provided in_,
the statutes of conviction; (2) the senterice exceeds the sentencing guidelines range for
an offense level of 26; or (3) the Government appeals the sentence imposed. If.any:of
these criteria apply, the defendant may appeal on any ground that is properly available

in an appeal that follows-a guilty plea.

D. The defendant also knowingly and voluntarily waives the right to challenge
this prosecution, conviction, or sentence in any collateral attack, including, but not
limited to, a motion brought under 28 U.S.C. § 2255. This waiver provision does not
prevent the defendant from seeking relief otherwise available in a collateral attack on
any of the following grounds: (1) the defendant:should receive the benefit of an explicitly
retroactive change in the sentencing guidelines or sentencing statute; (2) the defendant
was deprived of the effective assistance of counsel; or (3) the defendant was prejudiced

by prosecutorial misconduct.

E. This plea agreement is made pursuant to Fed. R. Crim. P. 11(c)(1)(B).
mah

- Case 1:18-cr-00236-RM Document 123 Filed 11/05/18 USDC Colorado Page 3 of 13

ll. ELEMENTS OF THE OFFENSE
The parties agree that the elements of the offenses to which the defendant will
plead guilty are as follows:'

Count Ten
POSSESSION WITH INTENT TO DISTRIBUTE METHAMPHETAMINE
21 U.S.C. §§ 841(a)(1) and (b)(1)(A)

To find the defendant guilty of this crime, the Government must prove each of the
following elements beyond a reasonable doubt:

First: the defendant knowingly or intentionally possessed.a controlled substance
as charged; ‘

Second: the controlled substance in this case was, in fact, 500 grams or more of
methamphetamine; and

Third: the defendant possessed the controlled substance with the intent to
distribute it.

Count Eleven
POSSESSION OF A FIREARM DURING. AND IN
FURTHERANCE OF A DRUG TRAFFICKING CRIME
18 U.S.C. § 924(c)(1)(A)(i) . a

To find the defendant guilty of this crime, the Government must prove each of, the
following elements beyond a reasonable doubt: '

First: the defendant Committed the crimé charged in Count Ten of the -
Superseding Indictment, which is a drug trafficking crime;

Second: the defendant possessed a firearm in furtherance of this crime.

The term “firearm” means any weapon that will, is designed to, or may readily be
converted to expel a projectile by the action of an explosive. The term “firearm” also
includes the frame or receiver of any such weapon, or any firearm muffler or firearm ‘
silencer, or destructive device.

 

1 10th Circuit Pattern Jury Instruction 2.85, Possess with Intent to Distribute a Controlled
Substance (2011)

10th Circuit Pattern Jury Instruction ) 2.45.1 Possession of a firearm during and in furtherance of
a drug trafficking crime (2011)
Case 1:18-cr-00236-RM ‘Document 123 Filed 11/03/18 USDC Colorado Page4of1i3 *:

Possession “in furtherance of’ means for the purpose of assisting in, promoting,
accomplishing, advancing, or achieving the goal or objective of the underlying offense.

Mere presence of a firearm at the scene is not enough to find possession in
furtherance ofa drug trafficking crime, because the firearm’s presence may be
coincidental or entirely unrelated to the underlying crime. Some factors that may help in
determining-whether possession of a firearm furthers, advances, or helps advance a:
drug trafficking crime include, but are not limited to:

. the type of criminal activity that is being conducted;

. accessibility of the firearm;

. the type of firearm;

. whether the firearm is stolen;

: the status of the possession (legitimate or illegal);

. whether the firearm is loaded;

. the time and circumstances under which the firearm is found; and
. proximity to drugs or drug profits.

CONOR WN =

‘ lll. STATUTORY PENALTIES
A. The statutory penalty for the offense charged in Count Ten of the
Superséding Indictment is not less than 10 years and not more than life imprisonment,
not more than a $10,000,000 fine, or both; not less than 5 years and up to a lifetime of
supervised release; and a $100 special assessment fee.

B. The statutory penalty for the offense charged in Count Eleven of the
Superseding Indictment is a mandatory consecutive sentence of not less than 5 years
and up to life imprisonment, not more than a $250,000 fine, or both; not more.than 5
years of supervised release and a $100 special assessment fee.

C. If probation or supervised release is imposed, a violation of any condition
of probation or supervised release may result in a separate prison sentence and
additional supervision.

IV. COLLATERAL CONSEQUENCES

This felony conviction may cause the loss of civil rights including, but not limited

to, the rights to: possess firearms, vote, hold elected office and sit on a jury.
4
Case 1:18-cr-00236-RM Document123 Filed 11/05/18 USDC Colorado, Page 5 of 13°

V. STIPULATION OF FACTS -

A. | The parties agree that there is a factual basis for the guilty pleas that the
defendant will tender pursuant to this plea agreement. That basis is set forth below.
Because the Court must, as part of its sentencing methodology, compute the advisory
guideline range for the offenses of conviction, consider relevant conduct, and considér
the other factors set forth in 18 U.S.C. § 3553, additional facts may be included below
that are pertinent to those considerations and computations. To the extent the parties -
disagree about the facts set forth below, the stipulation of facts identifies which facts are

known to be in dispute at the time of the execution of the plea agreement.

4

B. This stipulation of facts does not preclude either party from hereafter .
presenting the Court with additional facts which do not contradict facts to which the
parties have stipulated and which are relevant to the Court’s guideline computations; to
other 18 U.S.C. § 3553 factors or to the Court’s overall sentencing decision.

C. The Government submits that it could prove the following facts beyond a
reasonable doubt:2

1. On May 4, 2018 at approximately 2:15 p.m., officers and agents from the
Denver Field Division, DEA Enforcement ‘Group Two, West Metro Drug Task
Force and Denver Police Department (DPD) District Four Narcotics Unit
began conducting surveillance at 528 Lowell Boulevard, Denver, Colorado.
Law enforcement officers previously identified the residence as being
involved in the distribution of large amounts of methamphetamine and were
informed that the residence contained a large cache of weapons including
assault rifles with large capacity magazines. Law enforcement officers were
conducting surveillance on the residence in anticipation of serving a federal
search warrant at the residence at approximately 3:00 p.m. on that day.

2. At approximately 2:45 p.m., DPD District Four Narcotics Detective Bauer
observed a silver Cadillac sedan with Nebraska license plates, arriving at the
residence and observed a Hispanic male, wearing a black t-shirt and blue’
jeans, later identified as Christopher Joshua Chavez, exit the vehicle and
enter the residence at 528 Lowell Boulevard, Denver. Detective-Bauer then

 

2 This defendant’s counsel has some minor’disagreements with the facts that from the Government's view
do not affect the Government’s proof of the elements of the offenses.
. 5

'
4
Case 1:18-cr-00236-RM Document123 Filed 11/05/18 USDC Colorado Page 6 of 13

4

_ observed the vehicle leave the residence, drive about a block and half away
and park along the curb in the 400 block of Lowell Boulevard. It was noted
that the vehicle still contained three individuals. It also should also be noted
that the occupants of the vehicle were looking around in a nervous manner
and appeared to be looking for police presence in the area.

3. At approximately 3:10 p.m., Detective Bauer observed Christopher Chavez
exit the residence at 528 Lowell Boulevard with an orange Home Depot
bucket. Chavez was observed walking northbound on Lowell Boulevard and
then eastbound on the 6th Avenue Frontage Road. SA Donahue ‘then
observed the silver Cadillac sedan head northbound on Lowell Boulevard and
then eastbound on the 6th Avenue Frontage Road. SA Donahue observed
the vehicle pull to the side of the road at the 6th Avenue Frontage Road and
observed Chavez enter the rear driver's side of the vehicle. The vehicle'then
went southbound on Knox Court and turned onto 5th Avenue. Law ‘

‘ enforcement officers immediately observed that the silver Cadillac that
Chavez riding in was conducting maneuvers consistent with counter
surveillance often employed by drug traffickers. The Cadillac was conducting
a counter surveillance technique commonly called “squaring the block.” This
technique occurs when the drug trafficker drives around the block several
times, sometimes heading in different directions in order to identify any law
enforcement vehicles that may, be following.

4. During this time, Detective Vance observed the Cadillac fail to signal fora
turn. The driver of the Cadillac pulled into a driveway in an effort to avoid the
patrol car following him. A traffic stop was then initiated on the Cadillac in the
400 block of Lowell Boulevard. Law Enforcement Officers on scene gave the
driver of the vehicle verbal commmands-to turn off the vehicle and roll down all
the windows of the vehicle. The driver of the vehicle rolled down the front
driver side window and the front passenger side window and those occupants
placed their hands out of the windows. Law enforcement officers gave
commands to the rear driver side passenger (Christopher Chavez) and the
rear passenger side occupant (Jonathan James Lovato) to roll down the rear
windows of the vehicle and to show their hands. Despite numerous
commands, Chavez and Lovato continued to make furtive moveménts in the
back seat area of the vehicle. During this time; Chavez was observed bending
down several times towards the floorboard in the rear driver seat area of the
vehicle. Based on observations, training, and experience, law enforcement
officers believed that Chavez was either retrieving a handgun or attempting to
stash one in the area in which he was seated. After approximately five’
minutes of giving verbal commands to Chavez and Lovato to roll down the -
rear windows of the vehicle and to show their hands, they finally complied.
Chavez and Lovato were ordered out of the vehicle as were the driver and
front seat passenger.

5. After Chavez was ordered out of the vehicle and detained pending ‘the
narcotics investigation, it was determined that he had an outstanding felony
escape arrest warrant issued by the Colorado Department of Corrections |

6
Case 1:18-cr-00236-RM Document 123 Filed 11/05/18 USDC Colorado Page 7 of 13 ©

(DOC). Conducting a search incident to arrest, revealed that Chavez was in
possession of a large amount of suspected heroin (50.2 gross grams),
suspected methamphetamine (60.9 gross grams) and a large undetermined
amount of U.S. Currency, on his person. It was determined that ‘Chavez was
a convicted felon with 3 felony convictions, two of which involved drugs.

6. After Lovato was ordered out of the vehicle and detained ‘pending the
narcotics investigation, it was determined that he also had numerous
outstanding arrest warrants. It was also determined that Lovato was_a
convicted felon with prior felony convictions, one of which involved drugs.

4
7. Law enforcement officers walked around the vehicle and observed numerous

items related to drug trafficking in plain sight to include a large digital scale on
the front passenger floorboard and another digital scale and shards of
suspected methamphetamine on the rear passenger floorboard where Lovato
had been seated. Law enforcement officers then conducted a probable cause
search of the vehicle pursuant to the motor vehicle exception to the search
warrant requirement..On the rear driver side floorboard, where Chavez had
been seated, law enforcement officers observed and seized a .40 caliber,
Berretta APX handgun. The .40 caliber, Berretta APX handgun was
discovered to be loaded with a round chambered in the weapon and the
magazine contained thirteen additional rounds of ammunition. Law
enforcement officers also located two large, approximately one pound each,
plastic Zip-lock containers that contained suspected methamphetamine. The
Zip-lock containers that contained suspected methamphetamine were located
on the rear passenger floorboard where Lovato had been seated. It should be
noted that the Zip-lock containers were heavily damaged and appeared to.
have been kicked and shoved under the rear passenger seat in an
unsuccessful attempt to hide them from law enforcement. The loaded

handgun located on the rear driver side floorboard of the vehicle was found
approximately two feet from where the methamphetamine was located. ‘
Although the pistol in question was possessed by Chavez, it was located
approximately two feet away from Lovato and the drugs.

8. The drugs were subsequently analyzed by a DEA forensic chemist who
determined that the drugs in question were, in fact, 863. 3 grams of
methamphetamine with a purity level of 98%, and 27.6 grams of
methamphetamine with a purity level of 96%, yielding a total of 872.4 grams
of methamphetamine (actual) and 13.54 grams of heroin.°

 

3 The heroin and methamphetamine were not converted to marihuana equivalents as it does not affect the
drug quantity offense level and this defendant, an admitted heroin addict at the time of his arrest, could
reasonably argue that this heroin was for his personal use.

- 7
Case 1:18-cr-00236-RM Document 123 Filed 11/05/18 USDC Colorado Page 8 of 13

9. During post-arrest interviews, it was learned that Chavez was acting as a
broker for Lovato as Chavez had drug connections with codefendant Lucero.
Lovato, in turn, was acting a broker on behalf of the two Nebraska-based
occupants of the vehicle who were the actual purchasers of the

methamphetamine.
VI. ADVISORY GUIDELINE COMPUTATION AND 18 U.S.C. §3553 ADVISEMENT

The parties ‘understand that the imposition of a sentence in this matter is
governed by 18 U.S.C. '§ 3553. In determining the particular sentence to be imposed,
the Court is required to consider seven factors. One of those factors is the sentencing
range computed by the Court under the advisory guidelines issued by the United States
Sentencing Commission. In order to aid the ‘Court in this regard, the parties set forth
below their estimate of the advisory guideline range called for by the United States
Sentencing Guidelines. To the extent that the parties disagree about the guideline

computations, the recitation below identifies the matters that are in dispute.

A. As set forth above, the parties agree that the drug quantity offense level
would ordinarily be 34 under §2D1.1(c)(3) of the-sentencing guidelines (At least 500
grams, but less than 1.5 kilograms of methamphetamine (actual) or “Ice”). However, if
\

the Court grants the 2-level mitigating role in the offense set forth below, under

§2D1.1(a)(5)(ii), the drug quantity-offense level is capped at-offense level 31.

B. There are no victim-related, obstruction or multiple count adjustments.
Regarding role in the offense, the parties stipulate and agree that this'defendant should
receive a 2-level mitigating role in the offense pursuant to §3B1 .2(b), resulting in an

adjusted drug quantity offense level of 29.
Case 1:18-cr-00236-RM Document123 Filed 11/05/18 USDC Colorado ‘Page 9 of 13

C. Acceptance of Responsibility: The defendant should receive a 3-level ;
adjustment for acceptance of responsibility under §3E1.1, resulting, from the parties’
perspective, in a total offense level of 26.

D. Criminal History Category: The parties understand that the defendant's

. criminal history computation is tentative. The criminal history category is determined by
the Court based on the defendant's prior convictions. Based upon information currently
available to the parties, it is estimated that this defendant will have at least seven and
possibly up to nine Criminal History Points that will result in a Criminal History Category
of IV.

E. Assuming the criminal history facts known to the parties are correct, the
career offender/criminal livelihood/armed career criminal adjustments will not apply.

F. Imprisonment: The advisory guideline range of imprisonment for the drug
count of conviction; Count Ten, resulting from an offense level of 26 and a Criminal
History Category of IV would ordinarily result in a sentence of 92 to 115 months.
However, this defendant is subject to the mandatory minimum statutory sentence of'10
years or 120 months, plus a mandatory minimum statutory consecutive sentence of 60
months for the firearms charge in Count Eleven, yielding a mandatory minimum
statutory sentence of 180 months. However, in order to be as accurate as possible,
with the criminal history category undetermined at this time, the estimated offense level
for the count of conviction could conceivably result in a range from 120 months, the
statutory mandatory minimum sentence, plus at least 60 months, to 150 months, plus at
least 60 months, the top of the sentencing guidelines range for Criminal History
Category VI. In any event, the guideline range would not exceed the statutory maximum
sentence applicable to the counts of conviction.

9
Case 1:18-cr-00236-RM Document 123 Filed 11/05/18 USDC Colorado Page 10 of 13

G. Fine and Mandatory Victims Assessment Fee: Pursuant to guideline
§5E1.2, assuming the estimated offense level of 26, the fine range for this offense
would be $25,000 to $10,250,000, the statutory maximum fine, plus applicable interest
and penalties. Further, this defendant will be required to pay a mandatory victims’
special'assessment fee of $100 per count for a total of $200.

H. Supervised Release: Pursuant to guideline §5D1.2(a)(1), if the Court |
imposes a term of supervised release, that term shall be not less than five years, but up
to a lifetime as to Count Ten and.not more than 5 years as to Count Eleven.

The parties understand that although the Court will consider the parties’ estimate,
the Court must make its own determination of the guidelines range. In doing so, the

_ Court is not bound by the position of any party.

No estimate by the parties regarding the guidelines range precludes either party
from asking the Court, within the overall context of the guidelines, to depart from that
range at’sentencing if that party believes that a departure is specifically authorized by
the guidelines or that there exists an aggravating or mitigating circumstance of a kind, or
to a degree, not adequately taken into consideration by the United States Sentencing
Commission in formulating the advisory guidelines. Similarly, no estimate by the parties
regarding the guidelines range precludes either party‘from asking the Court to vary
entirely from the'advisory guidelines and to impose a non-guideline sentence based on
other 18 U.S.C. § 3553 factors.

| The parties Understand that the Court is free, upon consideration and proper
application of all 18 U.S.C. § 3553 factors, to impose that reasonable sentence which it
deems appropriate in the exercise of its discretion and that such sentence may be less
than that called for by the advisory guidelines in length or in form, within the advisory

f

10
— Case 1:18-cr-00236-RM Document 123 Filed 11/05/18 USDC Colorado Page 11of13 ©

guidelines range, or above the advisory guidelines range up to and including
imprisonment for the statutory maximum term, regardless of any computation or position
of any party on any 18 U.S.C. § 3553 factor. . . '
Vil. ENTIRE AGREEMENT

The agreement disclosed to the Court is the entire agreement. There are no
other promises, agreements or “side agreements,” terms, conditions, understandings,
or assurances, express or implied. In entering this agreement, neither the
Government nor the defendant has relied, or is relying, on any other terms, promises,
conditions or assurances.

Respectfully submitted,

 

Date: [1-S -1% Chis ChavtL

Christopher Joshua Chavez

 

Defendant
Date: , 5-18
ta Kieval
Atomey for Defendant

vate: 5 NOWIS Q ph

fence R. Boma
freer U.S. Attorney

1]
Case 1:18-cr-00236-RM Document 123 Filed 11/05/18 USDC Colorado Page 12 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

CASE NO. 18-cr-00236-RM-03
UNITED STATES OF AMERICA,

Plaintiff,

<

ANTHONY ELI LUCERO, a/k/a “Blade,”
JONATHAN JAMES LOVATO
CHRISTOPHER JOSHUA CHAVEZ
DONOVAN RICKY ROYBAL,

WYATT BARRETT, a/k/a “Brett Cravens,” and
NICHOLAS MACMILLAN,

DAnpRWne

Defendant.

 

‘SUPPLEMENT TO PLEA AGREEMENT BY CHRISTOPHER CHAVEZ

 

CHRISTOPHER CHAVEZ hereby provides the Court with this supplement to record Mr.
Chavez’s disagreement with certain facts contained in the plea agreement being entered on
November 5, 2018.

Supplement One -

Regarding Paragraph 4 of the Plea Agreement: Christopher Chavez disagrees with some
of the information contained in this paragraph, based on his memory of events and a body-warn
camera recording of the events. He recognizes that the disagreement will not impact the
guidelines calculation in this case. He believes that the facts are as follows:

During this time, Detective Vance observed the Cadillac fail to signal for a turn. The
driver of the Cadillac pulled into a driveway in an effort to avoid the patrol car following him. A

traffic stop was then initiated on the Cadillac in the 400 block of Lowell Boulevard. The rear
Case 1:18-cr-00236-RM Document 123 Filed 11/05/18 USDC Colorado Page 13 o0f13 ~

driver’s side window was already lowered most of the way before the car pulled over, and it was
not raised during the traffic stop. Law enforcement officers gave commands to the rear driver
side passenger (Christopher Chavez) and the rear passenger side occupant (Johnathan James
Lovato) to show their hands. Despite numerous commands, they did not comply for a few
minutes. Law enforcement observed some furtive movements in the back seat area of the vehicle.
Additionally, there were two full-sized pit bulls in the back seat, who were moving around
excitedly at that time. After they began complying with law enforcement commands, Chavez and
Lovato were ordered out of the vehicle. The driver and front seat passenger were ordered out as
well.

Supplement Two-

Regarding Paragraph 5 of the plea agreement: Christopher Chavez disagrees with some
of the information contained in this paragraph, based on his personal knowledge and laboratory
reports provided in discovery. He did not have a warrant for escape. Rather, he had a warrant
because he had absconded from parole. Additionally, the drug weights reported in this paragraph
are over twice as large as the net weights, as established by the government’s crime lab and
included in Paragraph 8. Mr. Chavez does not understand why the gross weights reported in this

paragraph are so high.

Date: I[- 5-1% CheSd Chavet
Christopher Joshua Chavez
Defendant

Date: _ lI IS AA ‘
Shifa Kieval

Attorney for Christopher Chavez
